17‐1507‐cv 
Arrowhead Capital Fin., Ltd. v. Seven Arts Entmʹt, Inc., et al. 
                            
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                            SUMMARY ORDER 
                                                                        
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 29th day of June two thousand eighteen. 
                     
PRESENT:  RICHARD C. WESLEY,  
                    DENNY CHIN, 
                                         Circuit Judges, 
                    DENISE COTE, 
                                         District Judge.* 
           
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
ARROWHEAD CAPITAL FINANCE, LTD.,  
                               Plaintiff‐Appellee, 
 
                                         v.                                           17‐1507‐cv 
 
SEVEN ARTS ENTERTAINMENT, INC. and SEVEN 
ARTS FILMED ENTERTAINMENT LOUISIANA LLC, 
                               Defendants‐Appellants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

                                                 
*           Denise Cote, United States District Judge for the Southern District of New York, sitting 
by designation. 
 
FOR PLAINTIFF‐APPELLEE:                    BARRY L. GOLDIN, ESQ., Allentown, 
                                           Pennsylvania. 
 
FOR DEFENDANTS‐APPELLANTS:                 RAYMOND J. MARKOVICH, ESQ., West 
                                           Hollywood, California. 
 
              Appeal from the United States District Court for the Southern District of 

New York (Failla, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Defendants‐appellants Seven Arts Entertainment, Inc. (ʺSAEʺ) and Seven 

Arts Filmed Entertainment Louisiana LLC (ʺSAFELAʺ) appeal from a judgment entered 

June 5, 2018, in favor of plaintiff‐appellee Arrowhead Capital Finance, Ltd. 

(ʺArrowheadʺ).  On May 30, 2018, we remanded the case to the district court pursuant 

to United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994), for further proceedings because 

of the absence of an appealable judgment.  On remand, the district court entered a 

revised judgment.  At Arrowheadʹs request, we reinstated the appeal.  

              The instant judgment follows a May 3, 2017 judgment and a September 16, 

2016 opinion and order granting in part and denying in part Arrowheadʹs motion for 

summary judgment, denying defendantsʹ cross‐motion for summary judgment, and 

imposing sanctions on defendants and their counsel, as well as a May 2, 2017 opinion 

and order denying Arrowheadʹs motion to strike SAEʹs answer and for the entry of a 

default judgment, granting Arrowheadʹs motion to strike SAFELAʹs answer and for the 
                                              2 
 
entry of a default judgment, and denying without prejudice Arrowheadʹs motion for 

turnover, attachment, and restraint.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

              Defendants are film companies managed by Peter Hoffman.  Over the last 

several years, Hoffman has established or managed a number of enterprises utilizing 

the words ʺSeven Artsʺ in their names.  The first of these was Seven Arts Pictures, Inc. 

(ʺSAPʺ).  Later, Hoffman established or controlled Seven Arts Pictures PLC (ʺPLCʺ), 

Seven Arts Filmed Entertainment Limited (ʺSAFEʺ), Seven Arts Pictures Louisiana LLC 

(ʺSAPLAʺ), and SAFELA.  Hoffman oversaw many transactions among these 

enterprises, including several asset transfers and the redomicile of PLC through the 

transfer of all assets from United Kingdom‐based PLC to SAE, a Nevada‐based 

corporation.  As a result, PLC and SAFE were left without any assets and insolvency 

proceedings were initiated against them in the United Kingdom.     

              In December 2006, Hoffman entered into a loan agreement on behalf of 

SAP, PLC, and SAFE with Arrowhead Consulting Group, LLC, for the sum of one 

million dollars.  The Seven Arts entities defaulted on this note and remain in default.  

The note was later assigned to Arrowhead.  After successful state court litigation, 

Arrowhead obtained a final order and judgment holding SAP and SAFE jointly and 

severally liable to Arrowhead for approximately $2.5 million.  Arrowheadʹs claim 

against PLC was to proceed separately.  The judgment was upheld on appeal.  See 


                                             3 
 
Arrowhead Capital Fin., Ltd. v. Seven Arts Pictures PLC, 972 N.Y.S.2d 899 (1st Depʹt 2013).  

Arrowhead, however, was unable to enforce the judgment because SAP had sold all its 

assets to SAFE, which in turn sold them to SAE.     

                        Subsequently, Arrowhead brought a second suit ‐‐ the instant case ‐‐ 

against SAE and SAFELA as successors in liability to SAP and SAFE.  As the case 

progressed through discovery, issues arose.  The district court became increasingly 

concerned with defendantsʹ lack of cooperation in discovery.  Defendants continued to 

block Arrowheadʹs attempts at discovery and failed to comply with the district courtʹs 

discovery plan.  The parties filed cross motions for summary judgment.     

                       The district court denied Arrowheadʹs motion for summary judgment in 

part and granted it in part, declining to conclude at that point that SAFELA was liable 

on the note or judgment, concluding that Arrowhead was entitled to a declaration that 

SAE is liable on the note to the same extent as SAFE.  Additionally, after defendants 

continued to fail to comply with discovery orders, the district court sanctioned 

defendants, holding that they had waived any personal jurisdiction defense, and denied 

their motion for summary judgment.  Financial sanctions were also imposed and 

Hoffman was found in contempt of court.1       




                                                 
1       Though defense counsel was also sanctioned, the sanctions were removed after the district court 
granted defendantsʹ motion for reconsideration in part.   
                                                     4 
 
               As the remaining claims proceeded toward trial, defendantsʹ 

obstructionism continued.  Consequently, the district court granted Arrowheadʹs Rule 

37 motion to strike SAFELAʹs answer and enter judgment in Arrowheadʹs favor.  See 

Fed. R. Civ. P. 37.  The court also imposed additional financial sanctions on defendants.  

Defendants appealed, but we determined that we lacked appellate jurisdiction and 

remanded the case.  The district court issued its revised judgment, and this renewed 

appeal followed.   

               We review de novo a district courtʹs grant of summary judgment, 

ʺconstruing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in its favor.ʺ  Mitchell v. City of New York, 841 F.3d 72, 

77 (2d Cir. 2016) (internal quotation marks omitted).  We review a district courtʹs 

imposition of sanctions for abuse of discretion.  SEC v. Razmilovic, 738 F.3d 14, 25 (2d 

Cir. 2013) (ʺAn abuse of discretion may consist of an erroneous view of the law, a 

clearly erroneous assessment of the facts, or a decision that cannot be located within the 

range of permissible decisions.ʺ).   We conclude that defendantsʹ appeal is without 

merit. 

               First, defendants suggest that claim preclusion, based on the underlying 

state action, blocks Arrowhead from proceeding.  Under New York law, however, a 

judgment against one of several obligors who are jointly and severally liable does not 

block a separate action against another obligor.  N.Y. Gen. Oblig. § 15‐102; see also 


                                              5 
 
Kirshtein v. Balio, 605 N.Y.S.2d 165 (3d Depʹt 1993).  Additionally, at the time the state 

suit was filed Arrowhead did not have claims against SAE and SAFELA because SAE 

and SAFELA did not receive PLCʹs assets until after Arrowhead brought its initial 

claims.          

                Defendants next contend that the district courtʹs ruling violates the 

automatic stay applicable to PLC through its related bankruptcy proceeding.  The 

bankruptcy case, however, was closed, ending the automatic stay, on November 23, 

2015, well before the district courtʹs order and opinion in September 2016.  11 U.S.C. 

§ 362(c)(2)(A).     

                Additionally, defendants challenge the district courtʹs finding of a de facto 

merger between SAE and PLC.  This argument is without merit.  Substantial evidence 

supported the district courtʹs conclusion that Arrowhead sufficiently established the 

requisite hallmarks of a de facto merger between SAE and PLC, and between SAE and 

SAFE (e.g., a continuity of ownership, complete transfer of assets, subsequent 

liquidation, and a continuity of management, assets, and business operations).  Cargo 

Partner AG v. Albatrans, Inc., 352 F.3d 41, 46‐7 (2d Cir. 2003).  Even if the amended 

complaint did not use the words ʺde facto merger,ʺ it sufficiently pled facts establishing 

such a conclusion based on the transfer of assets from PLC to SAE.   

                Defendants also challenge the district courtʹs imposition of sanctions.  The 

district court, however, did not abuse its discretion in imposing sanctions.  Hoffman 


                                               6 
 
and the ʺSeven Artsʺ entities controlled by Hoffman repeatedly failed to comply with 

their discovery obligations.  Moreover, they have engaged in similar misconduct before 

other tribunals.  See Seven Arts Pictures PLC v. Jonesfilm, 311 F. Appʹx 962, 965 (9th Cir. 

2009); Seven Arts Pictures, Inc. v. Jonesfilm, 512 F. Appʹx 419 (5th Cir. 2013); Seven Arts 

Filmed Entmʹt Ltd. v. Jonesfilm, 538 F. Appʹx 444 (5th Cir. 2013); App. 1371 (violation of 

arbitration order); Hoffman v. Salke, 2008 WL 2895966 (Cal. Ct. App. July 29, 2008) 

(unpublished state court decision imposing sanctions).  Here, defendants engaged in a 

pattern of obstructionism that prevented Arrowhead from effectively litigating its 

claims.  The district courtʹs sanctions were not an abuse of discretion.  See Fed. R. Civ. P. 

37; Guggenheim Capital, LLC v. Birnbaum, 722 F.3d 444, 450‐51 (2d Cir. 2013).   

              Defendants argue that the June 5 judgment is not a proper final judgment 

‐‐ noting that causes of action three through eight were dismissed without prejudice.  

This is incorrect.  The judgment provides that causes of action three through eight were 

abandoned without prejudice only as to Arrowheadʹs claims for post‐judgment relief 

and its claims against other persons or entities.  The claims were deemed abandoned 

with prejudice, at least implicitly, as to defendants.   

              We have considered all of the defendantsʹ remaining arguments and 

conclude they are without merit.  Accordingly, we AFFIRM the judgment of the district 

court.  

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 
                                               7